Order filed April 5, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00136-CV
                                   ____________

                     CHARMIAN I. STRIFERT, Appellant

                                         V.

  FORT BEND ISD, FT BEND COUNTY DRAINAGE DISTRICT, FORT
     BEND COUNTY FRESH WATER SUPPLY DISTRICT #01, FORT
        BEND COUNTY GENERAL FUND, FORT BEND COUNTY,
                            Appellees


                    On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-DCV-258412

                                    ORDER

      The notice of appeal in this case was filed March 1, 2022. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute
or the Texas Rules of Appellate Procedure from paying costs has been filed. See
Tex. R. App. P. 5. Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before April 15, 2022. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM



Panel Consists of Justices Wise, Poissant and Wilson.